DETAILED ACTION
	This is the final office action in response to amendments filed 08/24/2021. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments to the claims filed 08/24/2021 have been entered. Amendments made to claims 2 and 12 have overcome part of the claims objection. Remaining claim objections can be found below. 
Amendments made to the claims have not overcome the 101 rejection. Applicant’s arguments with regard to the 101 rejections have been considered but are not persuasive. Examiner followed 2019 PEG in examination of the application which supersedes 2016 guidance. Further, applicant argues that the office action merely states that the additional elements are not addressed as more than computer components citing limitations that are not computer components. However, these additional elements, as detailed in the 101 rejection below, are considered to be mere data gathering, where if given the data gathered by the computer components (facial images, routes) a person could mentally allocate the appropriate number of vehicles that would be required in that area. Examiner suggests amending the independent 
Amendments made to the claims with regard to the cited limitations of the “travel route”, the “actual number of passengers”, the “preset area”, and “calculate a ratio a between the total number of passengers needing to travel with short-distance and the actual number of passengers using the shareable vehicle according to an increased number of shareable vehicles or a reduced number of shareable vehicles” have overcome the 112(a) written description and 112(b) rejections associated with these limitations previously set forth in the non-final rejection. 
	Amendments made to the claims have not overcome the 112(a) written description and enablement rejections regarding the limitation determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger. The independent claims were amended to define the travel route as being “between two bus stops”. However, this does not take into account the lack of information within the specification regarding the determination of whether the passengers will be travelling within a short-distance of the pre-set area according to the travel route. Rejections for these claims can be found below.
Amendments made to the claims have not overcome the 112(b) rejection of the relative term “short”. Rejections for these claims can be found below.



Claim Objections
Claims 2 & 12 objected to because of the following informalities:  
Claim 2 line 8 “the number of the shareable vehicle” should read “the number of the shareable vehicles”
Claim 12 line 11 “the number of the shareable vehicle” should read “the number of the shareable vehicles”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 and 11 cite the limitations determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger and wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance. In order for the system to determine whether a passenger needs to travel a distance from the preset area, it would need to determine the route of the passenger beyond the driving route of the bus. The specification does not state how the analyzing module will determine the route of the passenger beyond the travel route between the first stop and the preset area outside of having a facial image of the passenger and the route of the bus. The specification does not state how having facial images of the passenger and the route of the bus will determine where the passenger is travelling once they get off of the bus (i.e. whether they are travelling a short distance from the preset area). 
Paragraph 17 states that the facial images are a basis for determining the travel route. Paragraph 18 states that the analyzing module can determine a current travel route of the passenger according to the determined facial images and the driving route of the bus, giving an example of collecting an image and determining that the passenger is getting on at a certain bus stop. Then using a second image to determine that the passenger is getting off at a certain subsequent bus stop. Then it determines the travel route according to those images and that route. Paragraph 19 states that the analyzing module analyzes the travel routes of each passenger for a preset period of time. Paragraph 20 states that the determining module determines whether passengers are traveling short distances in the preset area according to the travel routes. Paragraph 21 states that the determining module determines if the distance traveled (the short distance) is less than or equal to a set value.
The specification gives no example or description of data being gathered once the passenger gets off of the bus or using a history of travel associated with the 
 Claims 2-5, 7-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to their dependency on claims 1, 6 and 11 respectively. 

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not state how the analyzing module will determine the route of the passenger beyond the travel route between the first stop and the preset area outside of having a facial image of the passenger and the route of the bus. The specification does not state how having facial images of the passenger and the route of the bus will determine where the passenger is travelling once they get off of the bus (i.e. whether they are travelling a short distance from the preset area).
The U.S. Patent and Trademark Office “bears an initial burden of setting forth a reasonable explanation as to why it believes that the scope of protection provided by that claim is not adequately enabled by the description of the invention provided in the specification of the application…” In re Wright, 999 F.2d 1557, 1561-62 (Fed. Cir. 1993) (citing In re Marzocchi, 439 F.2d 220, 223-24 (CCPA 1971)). “Section 112 requires that 
Regarding the breadth of the claims, the scope of independent claims 1, 6 and 11 are broad enough to encompass embodiments such as the one described in paragraphs [0012]-[0032] and depicted in Figure 1. Thus the disclosure needs to enable the skilled artisan to make and use the full scope of the claims.
Regarding the nature of the invention, the claims and specification are too broad to adequately describe the nature of the invention. It is not disclosed by what 
Regarding the state of the prior art, because it is unclear how the limitation of “determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger” is achieved, there is no prior art for these claims. Therefore, experimentation to develop a system which can determine where a passenger is traveling to would be required and would likely involve concepts not routinely found in the art.
Regarding the level of one of ordinary skill, because it is unclear how the limitation of “determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger” is achieved, it would be unclear to one of ordinary skill in the art how to implement the invention without undue experimentation to acquire a reasonable system that determines the final destination of a passenger on a bus using the route and the facial images. 
Regarding the level of predictability in the art, there is no established trend for using facial data to determine the travel routes of passengers outside of the environment monitored using imaging devices. Thus there is a low level predictability in implementing the determination of passenger routes using facial images and known bus routes.
Regarding the amount of direction provided by the inventor, the specification provides no direction on what or how data is gathered in order for the system to determine where the passenger is traveling once they get off of the bus. It states that this is done using the facial images, but not how those facial images will enable the system to determine the passenger’s final destination.
Regarding the existence of working examples, the specification describes the method including obtaining a travel route using facial images and the driving route of the bus and using this travel route to determine if the passenger is traveling a short distance from the preset area. The specification does not provide any clear indication that there is a working example of how a module would determine the next or final destination of a passenger based on their facial image. 
Regarding the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the specification does not describe how the determining module can determine whether passengers are traveling short distances in the preset area according to the travel route of the passengers. Per paragraphs [0018]-[0020], the specification only describes determining the travel route from facial images taken of passengers getting on and off the bus. Further information and experimentation would be required to determine where the passenger is going once getting off the bus, to then determine if the passenger is traveling within a short distance of the preset area as required by independent claims 1, 6 and 11.
	Considering the disclosure as a whole, the specification fails to provide how one skilled in the art would be able to determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one 

Claims 1-15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without data being gathered or acquired to be used to determine if the passenger is traveling a short distance in the preset area, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). This passenger data would be critical to the practice of the invention because as described in the disclosure (specifically paragraphs 17-21 as noted in the rejections above) the system would only know what bus stop the passenger is getting on at, and what bus stop the passenger is getting off at. The inclusion of having the facial image of the passenger would not be sufficient information to determine if the passenger is traveling a short distance in the preset area. Further information would need to be acquired to make that determination.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
short" in claims 1, 3-4, 6, 8-9, 11, and 13-14 is a relative term which renders the claim indefinite.  The term "short distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and the specification do not give an adequate definition of what would be considered a short distance, as this is relative it is unclear what would be considered a short distance from the preset area. Claims 2, 5, 7, 10, 12 and 15 are rejected for their dependency on claims 1, 6 and 11. 
The limitation wherein the travel route of the passenger is between two bus stops in claims 1, 6 and 11 renders the claims indefinite. It is unclear if the travel route is between the first and second bus stops cited earlier in the claims or if the two bus stops are separate from the first and second bus stops. If the travel route of the passenger is between the first and second bus stop, examiner suggests amending the claims to “wherein the travel route of the passenger is between the first and second bus stops”.
The limitation determine whether a passenger needs to travel with short-distance in [[the]]a preset area according to the travel route of each of the at least one passenger, wherein the preset area is a bus stop in claims 1, 6 and 11 renders the claims indefinite. It is unclear how a shareable vehicle would be required for a passenger to travel within a short-distance in a preset area if the preset area is limited to a bus stop. If it is being determined whether a passenger needs to travel within a short-distance in the surrounding area of a bus stop, examiner suggests amending the claim to read “determine whether a passenger needs to travel within a short-distance of a preset area…”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, claim 1 recites an electronic device communicating with at least one bus, the electronic device comprising: 
a storage device; and 
at least one processor, wherein 
the storage device storing one or more programs that, when executed by the at least one processor, cause the at least one processor to: 
collect facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop; 
obtain a travel route of each of the at least one passenger according to a route of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops; 
determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger, wherein the preset area is a bus stop; 
calculate a total number of passengers when the passengers need to travel with short-distance in the preset area wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance; and 
allocate a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers needing to travel with short-distance in the preset area.
Under Step 1, claim 1 is a device.
Under Step 2A Prong 1, claim 1 recites a judicial exception: an abstract idea. The claim recites determine whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger wherein the preset area is a bus stop which falls under the abstract idea of a mental process. A person could, if given the entire travel route of a passenger, mentally determine if the passenger needs to travel within a short distance of an area. For example, if a person knows that a passenger is using the bus to travel to a building that is within ten blocks of the bus stop, then the person could determine that the passenger is traveling within a short distance of the bus stop.
The claim further recites calculate a total number of passengers when the passengers need to travel with short-distance in the preset area wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance which falls under the abstract idea of a mental process. A person could, if given the travel route of multiple passengers, mentally determine how 
The claim further recites allocate a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers needing to travel with short-distance in the preset area which falls under the abstract idea of a mental process. A person could mentally determine how many vehicles would be needed for a certain number of people to travel within the same area if given or by calculating the number of people as explained in the example above and mentally allocate that number of vehicles.
Under Step 2A Prong 2, the additional elements are an electronic device comprising a storage device and at least one processor, collect facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop, and obtain a travel route of each of the at least one passenger according to a route of the at least one bus and facial images of each of the at least one passenger wherein the travel route of the passenger is between two bus stops. The additional element of an electronic device comprising a storage device and a processor does not integrate the abstract idea into a practical application because the storage device and the processor are merely tools being used to perform the abstract idea. The additional element of collect facial images of at least one passenger by an image capturing device of the at least one bus wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop and obtain a travel route of each of the at least one passenger according to a route of the at least one bus and facial images of each of the at least one passenger wherein the travel route of the passenger is between two bus stops does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are an electronic device comprising a storage device and at least one processor, collect facial images of at least one passenger by an image capturing device of the at least one bus wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop, and obtain a travel route of each of the at least one passenger according to a route of the at least one bus and facial images of each of the at least one passenger wherein the travel route of the passenger is between two bus stops. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the storage device and processor are merely tools being used to perform the abstract idea, and 2) collecting facial images and obtaining travel routes amount to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))
Regarding claim 2, the limitation monitor usages of the shareable vehicles in the preset area is also part of the abstract idea of Step 2A prong 1. A person could mentally monitor how many vehicles are being used within a certain area by watching the vehicles over a certain period of time.
The limitation reduce the number of the shareable vehicles allocated in the preset area when the number of the shareable vehicles is greater than a first predetermined number in the preset area is also part of the abstract idea of Step 2A prong 1. A person could, while mentally determining or allocating the vehicles that a certain number of people would need, reduce the number of vehicles, by making a mental note or mentally updating the number, upon ascertaining that there are a certain number of vehicles already in the area.
The limitation increase a preset number of shareable vehicles in the preset area when the number of the shareable vehicle is less than a second predetermined number in the preset area is also part of the abstract idea of Step 2A prong 1. A person could, while mentally determining or allocating the vehicles that a certain number of people would need, increase the number of vehicles, by making a mental note or mentally updating the number, upon ascertaining that there are a certain number of vehicles already in the area.
The additional element of the processor does not integrate the abstract idea into a practical application because the processor is merely a tool being used to perform the abstract idea. 

Regarding claim 3, the limitation calculate a ratio a between the total number of passengers needing to travel with short-distance and the actual number of passengers using the shareable vehicle according to an increased number of shareable vehicles or a reduced number of shareable vehicles is also part of the abstract idea of Step 2A prong 1. A person could mentally divide the number of the number of passengers using the shareable vehicles by the total number of passengers needing to travel with short-distance to calculate the ratio.
The limitation calculate the number of shareable vehicles needing to be allocated in the preset area according to formula: y = x/a, wherein x is the total number of passengers needing to travel with short-distance is also part of the abstract idea of Step 2A prong 1. A person could perform a mental evaluation of the formula by mentally dividing the total number of passengers by the number found in the ratio calculation above. 
The limitation allocate the number of shareable vehicles in the preset area according to the calculated number of shareable vehicles is also part of the abstract idea of Step 2A prong 1. A person could mentally make a note or mentally set aside a certain number of vehicles according to the number of vehicles that have been calculated to be needed.
The additional element of the processor does not integrate the abstract idea into a practical application because the processor is merely a tool being used to perform the abstract idea. The additional elements of wherein the actual number of passengers using the shareable vehicle is the number of passengers that drive the shareable vehicles, usage of each shareable vehicle is monitored by a third communication device of the shareable vehicle, when the third communication device has established communication connection with a user equipment, and the shareable vehicle is determined to be used by a passenger does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

Regarding claim 4, the limitation determine whether a travel distance of the passenger is less than or equal to a predetermined distance according to the travel route of each of the at least one passenger is also part of the abstract idea of Step 2A prong 1. A person could mentally determine that a passenger that needs to travel three miles further than the preset area is traveling less than or equal to a predetermined distance.
The limitation determine that the passenger needs to travel with short-distance in the preset area when the travel distance of the passenger is less than or equal to the predetermined distance is also part of the abstract idea of Step 2A prong 1. A person could, having determined that the passenger is traveling a distance less than the predetermined distance, further mentally determine that the travel distance is a short distance as it is less than the predetermined distance.
The additional element of the processor does not integrate the abstract idea into a practical application because the processor is merely a tool being used to perform the abstract idea. 

Regarding claim 5, the limitation determine the travel route of each of the at least one passenger according to the first facial image and the second facial image, and a route from the first bus stop to the second bus stop is also part of the abstract idea of Step 2A prong 1. A person could having an image of the passenger getting on the bus and an image of the passenger getting off of the bus, along with the planned bus route, mentally determine a travel route where the travel route is considered to be between where the passenger gets on and off the bus.
The additional element of a processor does not integrate the abstract idea into a practical application because the processor is merely a tool being used to perform the abstract idea. The additional element of collect at least one first facial image of the at least one passenger when the at least one passenger is getting on the bus at a first bus stop and collect at least one second facial image of the at least one passenger when the at least one passenger is getting off the bus at a second bus stop does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

Regarding claim 6, claim 6 recites a shareable vehicle allocating method applicable in an electronic device, the electronic device communicating with at least one bus, the method comprising: 
collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop; 
obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops; 
determining whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger, wherein the preset area is a bus stop; 
calculating a total number of passengers when the passengers need to travel with short-distance in the preset area, wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance; and 
allocating a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers need to travel with short-distance in the preset area.
Under Step 1, claim 6 is a method.
Under Step 2A Prong 1, claim 6 recites a judicial exception: an abstract idea. The claim recites determining whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger wherein the preset area is a bus stop which falls under the abstract idea of a mental process. A person could, if given the entire travel route of a passenger, mentally determine if the passenger needs to travel within a short distance of an area. For example, if a person knows that a passenger is using the bus to travel to a building that is within ten blocks of 
The claim further recites calculating a total number of passengers when the passengers need to travel with short-distance in the preset area, wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance; and allocating a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers need to travel with short-distance in the preset area which falls under the abstract idea of a mental process. A person could, if given the travel route of multiple passengers, mentally determine how many of the passengers were traveling within a short distance of an area. For example, if a person knew that five passengers were traveling to the same building using the bus, then they could determine that five passengers were traveling within a short distance of the bus stop. 
The claim further recites allocating a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers need to travel with short-distance in the preset area which falls under the abstract idea of a mental process. A person could mentally determine how many vehicles would be needed for a certain number of people to travel within the same area if given or by calculating the number of people as explained in the example above and mentally allocate that number of vehicles.
Under Step 2A Prong 2, the additional elements are an electronic device in communication with a bus, collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop, and obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops. The additional element of an electronic device does not integrate the abstract idea into a practical application because the electronic device is merely a tool being used to perform the abstract idea. The additional element of collecting facial images of at least one passenger by an image capturing device of the at least one bus and obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are an electronic device in communication with a bus, collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop, and obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the electronic device is merely a tool being used to perform the abstract idea, and 2) collecting facial images and obtaining travel routes amount to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 7, the limitation monitoring usages of the shareable vehicles in the preset area is also part of the abstract idea of Step 2A prong 1. A person could mentally monitor how many vehicles are being used within a certain area by watching the vehicles over a certain period of time.
The limitation reducing the number of the shareable vehicles allocated in the preset area when the number of the shareable vehicles is greater than a first predetermined number in the preset area is also part of the abstract idea of Step 2A prong 1. A person could, while mentally determining or allocating the vehicles that a certain number of people would need, reduce the number of vehicles, by making a mental note or mentally updating the number, upon ascertaining that there are a certain number of vehicles already in the area.
The limitation increasing a preset number of shareable vehicles in the preset area when the number of the shareable vehicles is less than a second predetermined number in the preset area is also part of the abstract idea of Step 2A prong 1. A person could, while mentally determining or allocating the vehicles that a certain number of 

Regarding claim 8, the limitation calculating a ratio a between the total number of passengers needing to travel with short-distance and the actual number of passengers using the shareable vehicles according to an increased number of shareable vehicles or a reduced number of shareable vehicles is also part of the abstract idea of Step 2A prong 1. A person could mentally divide the number of the number of passengers using the shareable vehicles by the total number of passengers needing to travel with short-distance to calculate the ratio.
The limitation calculating the number of shareable vehicles needing to be allocated in the preset area according to formula: y = x/a, wherein x is the total number of passengers needing to travel with short-distance is also part of the abstract idea of Step 2A prong 1. A person could perform a mental evaluation of the formula by mentally dividing the total number of passengers by the number found in the ratio calculation above.
The limitation allocating the number of shareable vehicles in the preset area according to the calculated number of shareable vehicles is also part of the abstract idea of Step 2A prong 1. A person could mentally make a note or mentally set aside a certain number of vehicles according to the number of vehicles that have been calculated to be needed.
wherein the actual number of passengers using the shareable vehicle is the number of passengers that drive the shareable vehicles, usage of each shareable vehicle is monitored by a third communication device of the shareable vehicle, when the third communication device has established communication connection with a user equipment, and the shareable vehicle is determined to be used by a passenger does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

Regarding claim 9, the limitation determining whether a travel distance of the passenger is less than or equal to a predetermined distance according to the travel route of each of the at least one passenger is also part of the abstract idea of Step 2A prong 1. A person could determine that a passenger that needs to travel three miles further than the preset area is traveling less than or equal to a predetermined distance.
The limitation determining that the passenger needs to travel with short-distance in the preset area when the travel distance of the passenger is less than or equal to the predetermined distance is also part of the abstract idea of Step 2A prong 1. A person could, having determined that the passenger is traveling a distance less than the predetermined distance, further mentally determine that the travel distance is a short distance as it is less than the predetermined distance.
Regarding claim 10, the limitation determining the travel route of each of the at least one passenger according to the first facial image and the second facial image, and a route from the first bus stop to the second bus stop is also part of the abstract idea of Step 2A prong 1. A person could having an image of the passenger getting on the bus and an image of the passenger getting off of the bus, along with the planned bus route, determine a travel route where the travel route is considered to be between where the passenger gets on and off the bus.
The additional element of collecting at least one first facial image of the at least one passenger when the at least one passenger is getting on the bus at a first bus stop and collecting at least one second facial image of the at least one passenger when the at least one passenger is getting off the bus at a second bus stop does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

Regarding claim 11, claim 11 recites a non-transitory storage medium having stored thereon instructions that, when executed by a processor of an electronic device, causes the processor to perform a shareable vehicle allocating method, the electronic device communicating with at least one bus, the method comprising: 
collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop; 
obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops; 
determining whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger, wherein the preset area is a bus stop; 
calculating a total number of passengers when the passengers need to travel with short-distance in the preset area, wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance; and 
allocating a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers needing to travel with short-distance in the preset area.
Under Step 1, claim 11 is a device.
Under Step 2A Prong 1, claim 1 recites a judicial exception: an abstract idea. The claim recites determining whether a passenger needs to travel with short-distance in the preset area according to the travel route of each of the at least one passenger, wherein the preset area is a bus stop which falls under the abstract idea of a mental process. A person could, if given the entire travel route of a passenger, mentally determine if the passenger needs to travel within a short distance of an area. For example, if a person knows that a passenger is using the bus to travel to a building that is within ten blocks of the bus stop, then the person could determine that the passenger is traveling within a short distance of the bus stop.
calculating a total number of passengers when the passengers need to travel with short-distance in the preset area, wherein the total number of passengers when the passengers need to travel with short-distance in the preset area is a number of passengers within the preset area that will need to travel within a certain distance which falls under the abstract idea of a mental process. A person could, if given the travel route of multiple passengers, mentally determine how many of the passengers were traveling within a short distance of an area. For example, if a person knew that five passengers were traveling to the same building using the bus, then they could determine that five passengers were traveling within a short distance of the bus stop. 
The claim further recites allocating a number of shareable vehicles in the preset area according to a predetermined ratio and the total number of passengers needing to travel with short-distance in the preset area which falls under the abstract idea of a mental process. A person could mentally determine how many vehicles would be needed for a certain number of people to travel within the same area if given or by calculating the number of people as explained in the example above and mentally allocate that number of vehicles.
Under Step 2A Prong 2, the additional elements are a non-transitory storage medium having stored thereon instructions that, when executed by a processor of an electronic device, causes the processor to perform a shareable vehicle allocating method, the electronic device communicating with at least one bus, collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop, and obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops. The additional element of a non-transitory storage medium and a processor does not integrate the abstract idea into a practical application because the storage medium and the processor are merely tools being used to perform the abstract idea. The additional element of collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop and obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception. 
Under Step 2B the additional elements are a non-transitory storage medium having stored thereon instructions that, when executed by a processor of an electronic device, causes the processor to perform a shareable vehicle allocating method, the electronic device communicating with at least one bus, collecting facial images of at least one passenger by an image capturing device of the at least one bus, wherein for each of the at least one passenger, a first facial image is collected to determine that the passenger is getting on at a first bus stop, and a second facial image is collected to determine that the passenger is getting off at a second bus stop, and obtaining a travel route of each of the at least one passenger according to a route of each of the at least one bus and facial images of each of the at least one passenger, wherein the travel route of the passenger is between two bus stops. Similarly to Step 2A Prong 2, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception because 1) the storage medium and processor are merely tools being used to perform the abstract idea, and 2) collecting facial images and obtaining travel routes amount to mere necessary data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g))

Regarding claim 12, the limitation monitoring usages of the shareable vehicles in the preset area is also part of the abstract idea of Step 2A prong 1. A person could mentally monitor how many vehicles are being used within a certain area by watching the vehicles over a certain period of time.
The limitation reducing the number of the shareable vehicles allocated in the preset area when the number of the shareable vehicle is greater than a first predetermined number in the preset area is also part of the abstract idea of Step 2A prong 1. A person could, while mentally determining or allocating the vehicles that a certain number of people would need, reduce the number of vehicles, by making a 
The limitation increasing a preset number of shareable vehicles in the preset area when the number of the shareable vehicle is less than a second predetermined number in the preset area is also part of the abstract idea of Step 2A prong 1. A person could, while mentally determining or allocating the vehicles that a certain number of people would need, increase the number of vehicles, by making a mental note or mentally updating the number, upon ascertaining that there are a certain number of vehicles already in the area.

Regarding claim 13, the limitation calculating a ratio a between the total number of passengers needing to travel with short-distance and the actual number of passengers using the shareable vehicle according to an increased number of shareable vehicles or a reduced number of shareable vehicles is also part of the abstract idea of Step 2A prong 1. A person could mentally divide the number of the number of passengers using the shareable vehicles by the total number of passengers needing to travel with short-distance to calculate the ratio.
The limitation calculating the number of shareable vehicles needing to be allocated in the preset area according to formula: y = x/a, wherein x is the total number of passengers needing to travel with short-distance is also part of the abstract idea of Step 2A prong 1. A person could perform a mental evaluation of the formula by mentally dividing the total number of passengers by the number found in the ratio calculation above.
allocating the number of shareable vehicles in the preset area according to the calculated number of shareable vehicles is also part of the abstract idea of Step 2A prong 1. A person could mentally make a note or mentally set aside a certain number of vehicles according to the number of vehicles that have been calculated to be needed.
The additional element of the processor does not integrate the abstract idea into a practical application because the processor is merely a tool being used to perform the abstract idea. The additional elements of wherein the actual number of passengers using the shareable vehicle is the number of passengers that drive the shareable vehicles, usage of each shareable vehicle is monitored by a third communication device of the shareable vehicle, when the third communication device has established communication connection with a user equipment, and the shareable vehicle is determined to be used by a passenger does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

Regarding claim 14, the limitation determining whether a travel distance of the passenger is less than or equal to a predetermined distance according to the travel route of each of the at least one passenger is also part of the abstract idea of Step 2A prong 1. A person could mentally determine that a passenger that needs to travel three miles further than the preset area is traveling less than or equal to a predetermined distance.
determining that the passenger needs to travel with short-distance in the preset area when the travel distance of the passenger is less than or equal to the predetermined distance is also part of the abstract idea of Step 2A prong 1. A person could, having determined that the passenger is traveling a distance less than the predetermined distance, further mentally determine that the travel distance is a short distance as it is less than the predetermined distance.

Regarding claim 15, the limitation determining the travel route of each of the at least one passenger according to the first facial image and the second facial image, and a route from the first bus stop to the second bus stop is also part of the abstract idea of Step 2A prong 1. A person could having an image of the passenger getting on the bus and an image of the passenger getting off of the bus, along with the planned bus route, determine a travel route where the travel route is considered to be between where the passenger gets on and off the bus.
The additional element of collecting at least one first facial image of the at least one passenger when the at least one passenger is getting on the bus at a first bus stop and collecting at least one second facial image of the at least one passenger when the at least one passenger is getting off the bus at a second bus stop does not integrate the abstract idea into a practical application because it amounts to adding insignificant extra-solution activity, in this case mere data gathering, to the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666